Citation Nr: 1236128	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-48 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the Army National Guard (ANG) for periods from September 1984 to September 2004, with additional ANG service throughout that period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.

The Veteran also appealed denials of service connection for left knee and lumbar spine disorders; however, service connection was awarded for these disorders in a November 2009 rating decision.  As a full grant of the benefit sought has been awarded with respect to these claims, they will not be addressed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he suffered significant right knee and right shoulder injuries during drill duty.  His service treatment records (STRs) include a June 1985 record wherein he complained of right knee pain.  He also underwent right knee arthroscopic surgery by a private physician in June 2001.  The operative report noted a history of right knee pain, and a May 2001 private treatment record noted a history of right knee hyperextension injury.  STRs also show that he complained of right shoulder strain in April 1998 after lifting heavy boxes from a trailer and hearing a "pop" in his shoulder.  The assessment was "AC joint pain/degeneration vs. sub deltoid bursitis."

Post-service records show diagnoses of right knee arthritis and internal derangement of the shoulder with probable acromioclavicular joint arthritis with anterior impingement syndrome.  

A November 2008 private treatment record noted that the Veteran reported that he bumped his knee at work the previous month and then a few weeks earlier slipped and fell while hunting, twisting his knee.  Records reveal arthroscopic right knee surgery in February 2009 (private record) and a history of right total knee replacement in April 2011 (Virtual VA record).  The operative reports, etc., pertaining to the right total knee replacement have not been associated with the record and should be obtained.

The Veteran underwent right shoulder arthroscopic surgery in January 2006.  Private treatment records noted that he slipped and tried to catch himself on his shoulder in August 2005.  He heard a pop and had immediate pain and swelling.

The appellant has not been afforded a VA examination addressing his claim of entitlement to service connection for a right shoulder disorder.  Also, the October 2008 VA examination that addressed the right knee did not provide a medical opinion with respect to the etiology of the Veteran's right knee disorder.  The Board finds that a VA examination is warranted to address these issues and would be helpful in facilitating fully informed appellate review.  There is a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the reports of pain and injury to the right knee and right shoulder in service, the Board finds that the McLendon criteria appear to have been met in this case.  Under the circumstances, the Board finds that a VA examination with medical opinion is warranted for the issues of entitlement to service connection for a right knee disorder and a right shoulder disorder; such an examination may be helpful in addressing the significance of any new evidence obtained during the processing of this remand in addressing the essential etiological questions central to this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an examination to determine the nature and etiology of his right knee and right shoulder disorders.  Make the claims file available to the examiner in connection with the examination.  All examination findings should be clearly reported.

For each current chronic right knee and right shoulder disorder (including right knee disorder prior to knee replacement surgery), please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder was caused or permanently aggravated during service, to include ACDUTRA or any injury sustained in National Guard service.  

To the extent possible, distinguish the manifestations and associated impairment of right knee and right shoulder disorders due to events in service (i.e., April 1998 injury to the right shoulder due to lifting heavy boxes from a truck) from any right knee and right shoulder disorder due to an intercurrent (nonservice-related) injury (i.e. August 2005 injury to the right shoulder).  

If the examiner cannot distinguish between the symptomatology caused by events in service from his nonservice-connected injuries, s/he should so state and provide an explanation as to why that is so.

A rationale should be furnished for all opinions.

3.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated, including evidence found in the Virtual VA file not already considered by the RO.  

If any benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


